Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Marchev et al (US20170129117) in view of Rooyen et al (Jan. 2016)
Marchev teaches a strengthened razor blade. 
Marchev, paragraph 17 of the PGPUB, teaches FIG. 1 shows a razor blade (8) comprising a substrate (10) with a cutting edge (11).
Marchev, paragraph 23 of the PGPUB, teaches as shown in FIG. 2, a first coating (16) may also be disposed over the surface of the substrate (10), generally positioned above the mixed nitride substrate interregion (12).
Marchev, paragraph 31 of the PGPUB, teaches as shown in FIG. 4, a second coating (18) may be disposed over the first coating (16). In general, the second coating (18) reduces friction at its surface and generally includes a fluoropolymer-containing material, e.g., polytetrafluoroethylene (PTFE), otherwise known as a telomer. Additionally, it is known that when a generally continuous second coating (18) is 
Although Marchev teaches second coating (18) reduces friction at its surface and generally includes a fluoropolymer-containing material, this reference does not teach the second coating comprising graphene nanoplatelets. 
Rooyen teaches preparation of PTFE/graphene nanocomposites by compression moulding and free sintering. 
Rooyen, experimental, teaches the PTFE moulding powder is a non-free flowing modified PTFE that exhibits a specific gravity of 2.16 g cm23 and very fine particle size of 25 mm. The graphene nanoplatelets (XGNp M-25) exhibit an average diameter of 25 mm; thickness of 6 to 8 nm and specific gravity of 2.2 g cm23. The particles were blended by two different methods, namely mechanical and solvent, to prepare the blended powder mixtures according to volume fraction (vol %) of the total blended system. The graphene/PTFE batches were prepared with graphene concentrations at 0.25; 0.75; 1; 2; and 4 vol % and each batch consisted of a total mass of 5 g. 
The prepared graphene/PTFE blended powders were also compressed into Ø 5 3 6.5 mm billets (approximately 250 mg) in the same stainless steel mould. The preform pressures chosen were 12.7; 38.1; 76.3; and 140 MPa and exerted on the mould for 3 min. The pressed preform billets were accurately weighed and the dimensions measured with a digital Vernier calliper. The prepared preforms were sintered in a sintering oven at 3808C according to a programmed cycle. 
Rooyen, conclusions, teaches the compressibility of the powders decreases with the incorporation of the graphene nanoplatelets and the yield strength increases the powder compact.
The PTFE moulding powder (Grade TFM 1700) was obtained
from 3M Dyneon (Nuess, Germany) which is a non-free flowing
modified PTFE that exhibits a specific gravity of 2.16 g cm
23
and very fine particle size of 25 mm. This modified PTFE is a
copolymer composed of tetrafluoroethylene and a perfluoro (alkyl
vinyl ether) monomers. The amount of the latter in this PTFE
copolymer is less than 2 wt %.
14,15
The graphene nanoplatelets
(XGNp M-25) were obtained from XG Sciences (East Lansing,
WV) which exhibits an average diameter of 25 mm; thickness of
6 to 8 nm and specific gravity of 2.2 g cm
23
. The particles were
blended by two different methods, namely mechanical and sol-
vent, to prepare the blended powder mixtures according to vol-
ume fraction (vol %) of the total blended system.
The PTFE moulding powder (Grade TFM 1700) was obtained
from 3M Dyneon (Nuess, Germany) which is a non-free flowing
modified PTFE that exhibits a specific gravity of 2.16 g cm
23
and very fine particle size of 25 mm. This modified PTFE is a
copolymer composed of tetrafluoroethylene and a perfluoro (alkyl
vinyl ether) monomers. The amount of the latter in this PTFE
copolymer is less than 2 wt %.
14,15
The graphene nanoplatelets
(XGNp M-25) were obtained from XG Sciences (East Lansing,
WV) which exhibits an average diameter of 25 mm; thickness of
6 to 8 nm and specific gravity of 2.2 g cm
23
. The particles were
blended by two different methods, namely mechanical and sol-
vent, to prepare the blended powder mixtures according to vol-
ume fraction (vol %) of the total blended system.
       0.25; 0.75; 1; 2; and 4 vol% of graphene nanoplatelets as taught by Rooyen overlaps with greater than 0% to about 30% by weight, based on the total weight of the coating as claimed in claim 8. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate 0.25; 0.75; 1; 2; or 4 vol% of graphene nanoplatelets as taught by Rooyen into the second coating (18) comprising a fluoropolymer-containing material as taught by Marchev and sinter the second coating to improve the yield strength of the powder compact. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Regarding claim 11, Marchev, paragraph 17 of the PGPUB, teaches FIG. 1 shows a razor blade (8) comprising a substrate (10) with a cutting edge (11).
Marchev, paragraph 19 of the PGPUB, teaches the substrate (10) may comprise a material such as stainless steel. 

Regarding claim 24, 0.25; 0.75; 1; 2; or 4 vol% of graphene nanoplatelets as taught by Rooyen overlaps with an amount less than about 5% by weight, based on the total weight of the coating as claimed in claim 24.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 25, Marchev, paragraph 2 of the PGPUB, teaches in order to improve the chemical and mechanical properties of a substrate, e.g., hardness, wear resistance, corrosion resistance, and fatigue resistance, the substrate, Such as one used for a razor blade, have hard coatings applied to the substrate, particularly at a cutting edge. For razorblades, these hard coatings, which are typically applied on the cutting edge, serve two major roles, namely to strengthen the razor blade, which allows .

Response to Arguments
Applicant’s arguments, filed 11/2/2021, with respect to the rejection(s) of claim(s) 8-11 and 24-25 under Marchev and Suh have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marchev and Rooyen.
Applicant argues that the instant claims use pristine GnPs. Although GnPs are claimed in claim 8, pristine GnPs are not claimed in instant claim 8. 
Therefore, examiner interprets GnPs in claim 8 broadly as GnPs with any structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20140227548 teaches a composite of PTFE with fluorinated-polymer-or-other surface agent-coated silicon nanoparticles such as those of FIG. 9B and/or energetic graphene platelets having energetic oligomers grafted thereon energetic metal nanocomposites with thermite oxidizer particles embedded in an energetic metal matrix 142 may be incorporated in an orientable ultrastrong polymer matrix, and aligned to form extremely strong, yet energetic consumable structural materials.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        12/1/2021